Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund October 2015 Update November 25, 2015 Supplement dated November 25, 2015 to Prospectus dated April 24, 2015 Class October ROR YTD ROR Net Asset Value Net Asset Value per Unit A -2.3% -10.2% $13.1M $1,120.32 B -2.3% -10.7% $129.2M $927.91 Legacy 1 -2.1% -8.5% $2.0M $855.33 Legacy 2 -2.1% -8.7% $0.7M $840.01 Global 1 -2.1% -8.5% $20.7M $835.86 Global 2 -2.1% -8.6% $4.6M $821.22 Global 3 -2.3% -9.9% $61.7M $731.96 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The euro weakened after the European Central Bank suggested it would expand its monetary stimulus efforts.The British pound strengthened amid better-than-expected industrial production in the U.K.The U.S. dollar rallied after the Federal Reserve suggested a December 2015 interest rate hike remained possible. Energy:Crude oil markets finished slightly higher after OPEC suggested it might reduce production and after data showed U.S. inventories had risen less than expected.Natural gas and heating oil prices fell as moderate weather in the U.S. reduced demand and supplies rose. Equities:Global equity markets rallied on stronger-than-expected earnings from key U.S. firms.The decision to cut interest rates by the People’s Bank of China supported investor optimism and furthered the rally in equities. Fixed Income:U.S. Treasuries declined because of strong upward moves in the equity markets and reduced demand for safe-haven assets.German Bund markets rose due to increased buying following the European Central Bank’s comments about expanding economic stimulus in the Eurozone.U.K. debt markets moved lower due to strength in the equity markets. Grains/Foods:Corn prices fell in anticipation of a near-record crop.Wheat prices rose as adverse weather in major farming regions in the U.S. and abroad threatened future supplies.Sugar markets rose almost 20% as rains in Brazil threatened to disrupt harvesting.Cocoa prices rose as extended dry weather in Ghana, the world’s second largest producer, reduced estimates for this year's crop output. Metals:Precious metals markets moved higher on speculation weakening global economic growth will cause the U.S. Federal Reserve to further delay raising interest rates.Precious metals markets also moved higher in reaction to a larger-than-expected increase in the U.S. trade deficit.Base metals markets fell due to ongoing concerns regarding the outlook for industrial demand by China. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended October 31, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$2,335,413 -$4,125,785 Change In Unrealized Income (Loss) -1,888,259 -6,032,508 Brokerage Commission -75,271 -1,105,792 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -216,174 -2,288,376 Change in Accrued Commission -3,949 -18,002 Net Trading Income (Loss) -4,519,066 -13,570,463 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -4,421,777 -12,485,337 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee 0 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$5,522,858 -$27,927,858 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -5,522,858 -27,927,858 Redemptions -3,910,524 -40,295,715 Balance at October 31, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A -2.29% -10.20% B -2.35% -10.68% Legacy 1 -2.10% -8.54% Legacy 2 -2.13% -8.72% Global 1 -2.09% -8.47% Global 2 -2.11% -8.62% Global 3 2.25% - -9.91% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
